Citation Nr: 0630583	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder, from the grant of service 
connection to March 16, 2005.

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder from March 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, granted 
service connection for post traumatic stress disorder (PTSD) 
and assigned a noncompensable rating.  A 10 percent rating 
from the grant of service connection was assigned in the 
February 2004 Statement of the Case and a 30 percent rating 
was assigned from March 16, 2005 by the May 2005 Supplemental 
Statement of the Case.  

The veteran requested a personal hearing before a Member of 
the Board at the RO in his February 2004 Form 9.  The veteran 
was scheduled for a March 16, 2006 hearing.  He sent a letter 
which was received by the RO on February 22, 2006 requesting 
a postponement of the hearing.  As the veteran requested the 
postponement prior to the day the hearing was scheduled, and 
has not been provided a hearing in accordance with his 
request, it is appropriate to remand this case for due 
process reasons.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



